Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed    08/05/2020; is a continuation of 16145042, filed 09/27/2018, now U.S. Patent #10769355; 16145042 Claims Priority from Provisional Application 62564942, filed 09/28/2017. Claims 1-20 are pending; claims 1, 8 and 15 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 08/05/2020 is/are attached to this Office Action.




Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Drayton, et al., (“US 20100235725 A1” filed 03/10/2009 [hereinafter “Drayton”], in view of Drumm et al., (“US 20070143285 A1” -filed 01/08/2006 [hereinafter “Drumm”], further in view of Bosworth et al., (“US 20090300656 A1” -filed 09/18/2007 [hereinafter “Bosworth”].
Independent Claim 1, Drayton teaches: A non-transitory computer-readable storage medium carrying program instructions thereon, the instructions when executed by one or more processors cause the one or more processors to perform operations comprising: displaying an extensible markup language schema definition (XSD) schema that includes a plurality of XSD elements arranged in a tree structure (See Drayton the Abstract, and Para(s) 5, 9 and Fig. 1, displaying the schema definition (XSD) schema, wherein the first XSD schema includes a plurality of XSD elements arranged in a tree structure.)
Drayton further teaches: receiving a selection of at least one XSD element of the plurality of XSD elements; (See Drayton Para(s) 3 and 20, describing XML Schema, published as a World Wide Web Consortium (W3C) recommendation in May 2001, is one of several XML schema languages and is often referred to as XSD based on the extension of XML Schema Documents ( XSD) that implement XML Schema (in the draft of the next version, 1.1); that includes the XSD  elements selection from the tree structures from an XSD file opened in a text editor or a syntactic editor that displays the contents of the XSD file as illustrate in Fig. 1.)
 Drayton does not teach expressly, accessing a map that associates XSD elements with XSD extensions; detecting at least one XSD extension that corresponds with the selected at least one XSD element based on the map.  However, the combination of Drayton and Drumm teaches these limitations (See Drumm, the Abstract and Para 4, describing the system includes an access unit configured to access the element of the schema and the entity group of the ontology and a match unit. The match unit is configured to match the element of the schema to the entity group of the ontology … One way to describe data is to use a schema, for example, a schema of the Extensible Markup Language (XML). Within XML, XML schema definition (XSD) may be used to define structures of valid XML documents…
Also Drumm in Para(s) 22-26 also see Fig(s) 1-4, further mentions XML has features for structuring data in a tree structure in a machine readable format. An XSD is an instance of an XML schema written in the XML schema language. Compared to XML the XML schema includes further features for specifying elements, attributes and data types… The schema is defined according to XSD. … The further schemas may not be a standard schema but for example a schema describing data stored in one or more data base tables. Such schemas are also called data base schemas…a schema is defined by including elements and relations between the elements, wherein the elements are identifiable with nodes of a tree and the relations are identifiable with relations between the nodes of the tree. An element of a schema is identifiable with a node of a tree in case that the element can be identified with the node, that is, the schema can be represented as a tree structure and the element can be interpreted as being the node of the tree structure…)
In the BRI [Broadest Reasonable Interpretation [; is recognized as accessing a map that associates XSD elements with XSD extensions; detecting at least one XSD extension that corresponds with the selected at least one XSD element based on the map as claimed.

    PNG
    media_image1.png
    971
    765
    media_image1.png
    Greyscale

at the time before the effective filing date of the claimed invention was made to modify Drayton’s XSD element tree selections by user, to include a means of said accessing a map that associates XSD elements with XSD extensions; detecting at least one XSD extension that corresponds with the selected at least one XSD element based on the map as taught by Drumm, that provides effective XML schemas using XSD ; that allows designers built very large and complex schemas that include many separate XSD files and nodes (e.g., hierarchical XML elements)….wherein the user can  quickly find the files, namespaces, or nodes in which the user is interested that is showing the schema set contents in a hierarchal tree view browser [In Drayton Para 5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.
Drayton and Drumm do not teach expressly, and automatically loading the at least one XSD extension into the tree structure.  However, the combination of Drayton and Drumm and Bosworth teach these limitations (See Bosworth, Para(s) 1018-1019, describing schema definitions [XSD] can define elements that define the external application's identifier, and optionally, a sequence number (or timestamp). The corresponding schema element defines a mas:type attribute, which denotes the system property "pkey" or "seq".  For example, the following schema defines the application contact type:< xsd:complexType name="contactType"> < xsd:all> < xsd:element …. < /xsd:complexType> …Also Para(s) 43, 51 and 542, further mentions  the controller file can contain action scripts. … Invoked by user actions. ..Return the name of a template to load. A begin action script can be automatically executed. Templates can define layout. Templates can include expressions. The expressions can be evaluated when a user clicks an element. The controller action can be called when the expression is evaluated….Actions can be functions invoked by user actions. … can be automatically executed; it can return the name of the first page template to load and the data context for the page…In Para(s) 417-418 .wherein the Controller component can be responsible for a number of items. Preprocessing the XHTML template can involve creating an XML parse tree that is annotated with template objects. Template objects map to any portion of the XHTML file that describes a binding to items in the data model. …Also See Bosworth, Para(s) 179-180, describing node types define a suitable element within its XML Schema definition (XSD); For example, the contact schema below has been extended to incorporate an
 <image> data element. 
< xsd: complexType name = "contactType">
< xsd: sequence> 
< xsd:element name = "salutation" type = "contactSalutationEnum"/> < xsd:element name = "first" type = " xsd:string"/> < xsd:element name = "last" type = " xsd:string"/> < xsd:element name = "email" type = " xsd:string"/> < xsd:element name = "image" type = " xsd:base64Binary"/>
 < /xsd: sequence> 
< /xsd: complexType> 


Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Drayton and Drumm’s XSD element tree selections by user, to include a means of said automatically loading the at least one XSD extension into the tree structure as taught by Bosworth, that provides effective XML schemas using XSD ; that allows designers built very large and complex schemas that include many separate XSD files and nodes (e.g., hierarchical XML elements)….wherein the user can  quickly find the files, namespaces, or nodes in which the user is interested that is showing the schema set contents in a hierarchal tree view browser [In Drayton Para 5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2, Drayton, Drumm and Bosworth further teaches:  wherein the map is accessed by accessing a mapping user interface; (See Drumm the Abstract and Para 4, describing the system includes an access unit configured to access the element of the schema and the entity group of the ontology and a match unit. The match unit is configured to match the element of the schema to the entity group of the ontology...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Drayton and Bosworth’s XSD element tree selections by user, to include a means of said wherein the map is accessed by accessing a mapping user interface as taught by Drumm, that provides effective XML schemas using XSD ; that allows 

Claim 3, Drayton, Drumm and Bosworth further teaches:  wherein the instructions when executed are further operable to perform operations comprising: mapping the at least one XSD element with corresponding elements of a target XSD schema; (See Drumm the Abstract and Para 4, describing the system includes an access unit configured to access the element of the schema and the entity group of the ontology and a match unit. The match unit is configured to match the element of the schema to the entity group of the ontology...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Drayton and Bosworth’s XSD element tree selections by user, to include a means of said mapping the at least one XSD element with corresponding elements of a target XSD schema as taught by Drumm, that provides effective XML schemas using XSD ; that allows designers built very large and complex schemas that include many separate XSD files and nodes (e.g., hierarchical XML elements)….wherein the user can  quickly find the files, namespaces, or nodes in which the user is interested that is showing the schema set contents in a hierarchal tree view browser [In Drayton Para 5]. 

Claim 4, Drayton, Drumm and Bosworth further teaches:  wherein the instructions when executed are further operable to perform operations comprising: automatically loading the detected at least one XSD extension into a target tree structure of the target XSD schema; (See Bosworth, Para(s) 1018-1019, describing schema definitions [XSD] can define elements that define the external application's identifier, and optionally, a sequence number (or timestamp). The corresponding schema element defines a mas:type attribute, which denotes the system property "pkey" or "seq".  For example, the following schema defines the application contact type:< xsd:complexType name="contactType"> < xsd:all> < xsd:element …. < /xsd:complexType> …Also Para(s) 43, 51 and 542, further mentions  the controller file can contain action scripts. … Invoked by user actions. ..Return the name of a template to load. A begin action script can be automatically executed. Templates can define layout. Templates can include expressions. The expressions can be evaluated when a user clicks an element. The controller action can be called when the expression is evaluated….Actions can be functions invoked by user actions. … can be automatically executed; it can return the name of the first page template to load and the data context for the page…In Para(s) 417-418 .wherein the Controller component can be responsible for a number of items. Preprocessing the XHTML template can involve creating an XML parse tree that is annotated with template objects. Template objects map to any portion of the XHTML file that describes a binding to items in the data model. …Also See Bosworth, Para(s) 179-180, describing node types define a suitable element within its XML Schema definition (XSD); For example, the contact schema below has been extended to incorporate an
 <image> data element. 
< xsd: complexType name = "contactType">
< xsd: sequence> 
< xsd:element name = "salutation" type = "contactSalutationEnum"/> < xsd:element name = "first" type = " xsd:string"/> < xsd:element name = "last" type = " xsd:string"/> < xsd:element name = "email" type = " xsd:string"/> < xsd:element name = "image" type = " xsd:base64Binary"/>
 < /xsd: sequence> 
< /xsd: complexType> 
In the BRI, is recognized as automatically loading the detected at least one XSD extension into a target tree structure of the target XSD schema as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Drayton and Drumm’s XSD element tree selections by user, to include a means of said a automatically loading the detected at least one XSD extension into a target tree structure of the target XSD schema as taught by Bosworth, that provides effective XML schemas using XSD ; that allows designers built very large and complex schemas that include many separate XSD files and nodes (e.g., hierarchical XML elements)….wherein the user can  quickly find the files, namespaces, or nodes in which 

Claim 5, Drayton, Drumm and Bosworth further teaches:  wherein the tree structure includes a first node representing the selected at least one XSD element without the at least one XSD extension and a second node representing the selected at least one XSD element having the at least one XSD extension; (Drumm, the Abstract and Para 4, describing the system includes an access unit configured to access the element of the schema and the entity group of the ontology and a match unit. The match unit is configured to match the element of the schema to the entity group of the ontology … One way to describe data is to use a schema, for example, a schema of the Extensible Markup Language (XML). Within XML, XML schema definition (XSD) may be used to define structures of valid XML documents…
Also Drumm in Para(s) 22-26 also see Fig(s) 1-4, further mentions XML has features for structuring data in a tree structure in a machine readable format. An XSD is an instance of an XML schema written in the XML schema language. Compared to XML the XML schema includes further features for specifying elements, attributes and data types… The schema is defined according to XSD. … The further schemas may not be a standard schema but for example a schema describing data stored in one or more data base tables. Such schemas are also called data base schemas…a schema is defined by including elements and relations between the elements, wherein the elements are identifiable with nodes of a tree and the relations are identifiable with relations between the nodes of the tree. An element of a schema is identifiable with a node of a tree in case that the element can be identified with the node, that is, the schema can be represented as a tree structure and the element can be interpreted as being the node of the tree structure…) In the BRI [Broadest Reasonable Interpretation]; is recognized as representing the selected at least one XSD element having the at least one XSD extension as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Drayton and Bosworth’s XSD element tree selections by user, to include a means of said wherein the tree structure includes a first node representing the selected at least one XSD element without the at least one XSD extension and a second node representing the selected at least one XSD element having the at least one XSD extension as taught by Drumm, that provides effective XML schemas using XSD ; that allows designers built very large and complex schemas that include many separate XSD files and nodes (e.g., hierarchical XML elements)….wherein the user can  quickly find the files, namespaces, or nodes in which the user is interested that is showing the schema set contents in a hierarchal tree view browser [In Drayton Para 5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 6, Drayton, Drumm and Bosworth further teaches:  wherein the second node is rendered as a sibling to the first node in the tree structure; (See Drayton the Abstract, and Para(s) 5, 9 and Fig. 1, displaying the schema definition (XSD) schema, wherein the first XSD schema includes a plurality of XSD elements arranged in a tree structure.) in the BRI is recognized as the second node is rendered as a sibling to the first node in the tree structure as claimed. 

Claim 7, Drayton, Drumm and Bosworth further teaches:  wherein the instructions when executed are further operable to perform operations comprising: creating an extensible markup language path language (XPath) expression for referencing the at least one XSD extension; and appending a predicate to the XPath expression, where the predicate includes a function to match a runtime value of an xsi:type attribute of the selected at least one XSD element against a qualified name of an extending data type to selects one or more of the at least one XSD extension; (See Bosworth, Para(s) 1018-1019, describing schema definitions [XSD] can define elements that define the external application's identifier, and optionally, a sequence number (or timestamp). The corresponding schema element defines a mas:type attribute, which denotes the system property "pkey" or "seq".  For example, the following schema defines the application contact type:< xsd:complexType name="contactType"> < xsd:all> < xsd:element …. < /xsd:complexType> …Also Para(s) 43, 51 and 542, further mentions  the controller file can contain action scripts. … Invoked by user actions. ..Return the name of a template to load. A begin action script can be automatically executed. Templates can define layout. Templates can include expressions. The expressions can be evaluated when a user clicks an element. The controller action can be called when the expression is evaluated….Actions can be functions invoked by user actions. … can be automatically executed; it can return the name of the first page template to load and the data context for the page…In Para(s) 417-418 .wherein the Controller component can be responsible for a number of items. Preprocessing the XHTML template can involve creating an XML parse tree that is annotated with template objects. Template objects map to any portion of the XHTML file that describes a binding to items in the data model… Also See Bosworth, See Para(s) 253-256, further includes 
<xsd:keyref name="contactAccountRef" refer = "accountKey" 
	  mas:alias="account"> 
	             mas:inverseAlias="contacts"> <xsd:selector xpath="contact"/> 
            <xsd:field xpath="@accountId"/> 
          </xsd:keyref>
In addition, Bosworth, Para(s) 179-180, describing node types define a suitable element within its XML Schema definition (XSD); For example, the contact schema below has been extended to incorporate an <image> data element. 
< xsd: complexType name = "contactType">
< xsd: sequence> 
< xsd:element name = "salutation" type = "contactSalutationEnum"/> < xsd:element name = "first" type = " xsd:string"/> < xsd:element name = "last" type = " xsd:string"/> < xsd:element name = "email" type = " xsd:string"/> < xsd:element name = "image" type = " xsd:base64Binary"/>
 < /xsd: sequence> 
< /xsd: complexType> 
Para(s) 1418, 1420, 1438, 1446, 1448 and 1476, further includes a function to match a runtime value of an xsi:type attribute of the selected at least one XSD element against a qualified name of an extending data type to selects one or more of the at least one XSD extension…)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Drayton and Drumm’s XSD element tree selections by user, to include a means of said creating an extensible markup language path language (XPath) expression for referencing the at least one XSD extension; and appending a predicate to the XPath expression, where the predicate includes a function to match a runtime value of an xsi:type attribute of the selected at least one XSD element against a qualified name of an extending data type to selects one or more of the at least one XSD extension as taught by Bosworth, that provides effective XML schemas using XSD ; that allows designers built very large and complex schemas that include many separate XSD files and nodes (e.g., hierarchical XML elements)….wherein the user can  quickly find the files, namespaces, or nodes in which the user is interested that is showing the schema set contents in a hierarchal tree view browser [In Drayton Para 5]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claims 8-14 (respectively) the rejection of claim(s) 1-7 respectively are fully incorporated. 
Regarding Claims 15-20 (respectively) the rejection of claim(s) 1-5 and 7 respectively are fully incorporated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pohl et al., (“US 20090083297 A1” filed 09/26/2007, describing the systems and methods where the IMOIN UI 1304 can use any (Eclipse) plug-in extending the extension point "schemaimport" defined by the generic IMOIN import plug-in. Every extender plug-in may provide a properties list mapping XSD elements to metamodel elements and/or custom exits. The accompanying importer-specific custom exit implementation may be capable of handling any special mapping that cannot be accommodated by the simple 1:1 mapping declared in the properties [Para 108]; where Every element at M1 is an instance of an M2 element, and every element at M2 categorizes M1 elements. The model that resides at the M2 level is called a "metamodel" (since it is "meta" to the "model" of the M1 level). UML, extensible markup language (XML) schema definition (XSD), [Para 11].)
Arazi et al.,(“ US 20090012986 A1”- filed 06/21/2007, describing  the XSD elements generated … -mapping which allows for the storage of remote system identifiers of objects. The identifiers may map to objects that were imported into the system from a remote system or that are created within the system and which may be exported via XSD. This allows for rapid harmonizing of data between systems. In addition, the XSD generated may include XSD data elements that capture parent-child relationships between any of the hierarchy, taxonomy or family tables for example. Any other parent-child relationship that exists in the extended SQL database may also be [Para(s) 63 and 87].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





----------------